Citation Nr: 9931058	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-18 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for a seizure 
disorder, currently evaluated as 20 percent disabling.  

2.  Entitlement to total disability for compensation purposes 
on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to July 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Portland, Oregon 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the above issues in April 1997 for further 
development.  The Board also granted service connection for a 
subdural hematoma, which is currently evaluated as 10 percent 
disabling.  The case has since been returned to the Board for 
further appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

The veteran is currently service connected for a seizure 
disorder (20 percent); chronic left otitis media 
(noncompensable); defective hearing, left (noncompensable); 
and residuals of a subdural hematoma (10 percent).  The 
veteran has a combined service connection rating of 30 
percent.  

The veteran submitted a claim for entitlement to an increased 
evaluation for his seizure disorder in July 1992.  He also 
subsequently raised a claim for TDIU.  

The record indicates and the veteran testified that he was 
found to be permanently disabled in 1974 due to a non-service 
connected heart condition and a seizure disorder.  In 
February 1988, a private physician, Dr. W.L.K., concluded 
that the veteran was permanently and severely disabled from 
his seizure disorder.  Dr. W.L.K. also noted that the 
veteran's seizure disorder prohibited him from driving a car 
or employment.  There is no competent evidence since that 
time offering an opinion on the effect of his employability 
on his service-connected condition.  

He has not been afforded a VA neurological examination 
pertaining to his seizure disorder since October 1997.  This 
examination did not provide an opinion as to whether he was 
unemployable as a result of his service-connected 
disabilities.  Subsequent VA examinations pertaining to his 
subdural hematoma, conducted in February and June 1998, also 
did not render an opinion as to whether he was unemployable 
as a result of his service connected disabilities, as 
requested by the April 1997 Board remand.  


The Board believes that additional, current information is 
required to determine the current severity of the veteran's 
seizure disorder as well as the degree of industrial 
impairment resulting from the service-connected disability or 
disabilities and to determine if the veteran is currently 
unemployable as the result of the service-connected 
disability or disabilities.  See Beaty v. Brown, 6 Vet. App. 
532 (1994).  

The medical records, at present, do not clearly indicate 
whether the veteran is unemployable as the result of either 
his service-connected or his nonservice connected 
disabilities.  It is not entirely clear from the record as to 
the degree of impact of non-service connected conditions and 
service-connected disabilities on the veteran's ability to 
work.  

As clearly stated by the Court in Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994) (citing Beaty, 6 Vet. App. at 537) the 
Board may not reject a claim for a total rating based on 
individual unemployability without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  The Board may not offer its own opinion 
regarding whether the veteran can perform work based on his 
current level of disabilities, a technique that the Court has 
previously determined to be "inadequate" within Ferraro v. 
Derwinski, 1 Vet. App. 362, 331-32 (1991) (citations 
omitted).

Under these circumstances, the Board finds that it has a duty 
to supplement the record by obtaining examinations which 
include a contemporaneous opinion on the current severity of 
the veteran's seizure disorder and an opinion as to what 
effect the service-connected disabilities have on his ability 
to work.

It also remains unclear as to whether the veteran has been 
awarded disability benefits from the Social Security 
Administration (SSA).  Pursuant to the April 1997 Board 
remand, the veteran was asked if he was receiving disability 
benefits from the SSA.  In July 1997 the veteran replied that 
he was submitting medical records in accordance with this 
request; however, he did not specify whether he was actually 
receiving SSA disability benefits or that he had even applied 
for SSA disability benefits.  There are no SSA records 
present in the claims file.  


The RO should attempt to clarify whether the veteran is 
receiving SSA disability benefits and, if it is found that he 
is receiving such benefits, the RO should attempt to obtain 
them.  The duty to assist extends to obtaining records of the 
SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992);  
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

Finally, the Board notes that the RO obtained medical records 
from the veteran's treating physician, Dr. M.T. Gabr in July 
1992.  These records cover the period from November 1991 
through July 1992.  Subsequent to that time, the veteran 
submitted a VA Form 21-4142 in July 1997, authorizing the 
release of medical records from Western Neurological 
Associates.  The record indicates that this is where the 
veteran was treated for his seizures by Dr. Gabr.  

The VA Form 21-4142 indicates that there are records of 
treatment by Western Neurological Associates and Dr. Gabr of 
the veteran's seizure disorder subsequent to the most recent 
records that are present in the claims file.  It indicates 
that the RO has not obtained all records from Dr. Gabr and 
Western Neurological Associates pertaining to treatment of 
the veteran's seizure disorder, particularly medical records 
after July 1992.  The RO should attempt to retrieve these 
records.  See White v. Derwinski, 1 Vet. App. 519 (1991).  

In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
list all of his current disabilities, 
both service connected and nonservice 
connected, and the effect that each has 
on his ability to function on a day-to-
day basis.  


2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
the veteran's complete treatment records 
from all sources identified whose records 
have not previously been secured.  
Regardless of his response, the RO should 
secure all outstanding VA treatment 
reports.  In particular, the RO should 
attempt to obtain medical records from 
Western Neurological Associates and Dr. 
M.T. Gabr pertaining to treatment of the 
veteran's seizures.  All information 
which is not duplicative of evidence 
already received should be associated 
with the claims file.  

3.  The RO should also ask the veteran if 
he has applied for benefits from the 
Social Security Administration (SSA).  If 
so, the RO should obtain a copy of any 
disability determination SSA has made for 
the veteran, the records pertinent to his 
claim, as well as all pertinent medical 
records relied upon concerning that 
claim.  If records pertaining to such 
claim are not available, that fact should 
be entered in the claims file.

4.  After the aforementioned documents 
have been obtained, the RO should arrange 
for the veteran to undergo a VA social 
and industrial survey.  The social worker 
should comment on the degree of social 
and industrial impairment which the 
veteran experiences as the result of all 
of his disabilities, including all 
service-connected and nonservice-
connected disabilities.  

The social worker should also provide an 
opinion as to the impact of social and 
industrial impairment on employability 
resulting solely from service-connected 
disabilities.  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
social worker prior and pursuant to the 
interview of the veteran. 

5.  The RO should schedule the veteran 
for a VA neurological examination by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected seizure disorder and subdural 
hematoma.  

The claims file, a separate copy of this 
remand, and copies of the criteria for 
rating the epilepsies should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  The examiner must 
be requested to express an opinion as to 
the impact of the manifestations of the 
seizure disorder and subdural hematoma on 
the veteran's ability to obtain and 
retain substantial, gainful employment.  
The examiner should express an opinion 
whether any of the veteran's service-
connected disabilities, either alone, or 
in combination, render him unemployable.  
Any opinion(s) expressed as to the 
seizure disorder should be accompanied by 
a complete rationale.  

6.  The RO should arrange for the veteran 
to undergo a VA ear, nose, and throat, 
and audiology examinations to determine 
the nature, extent and severity of his 
service-connected left otitis media and 
hearing loss.  The purpose of the 
examination is to determine whether the 
service-connected disabilities have 
caused the veteran's alleged 
unemployability.  

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any further indicated 
special studies should be performed.

The examiner must be requested to express 
an opinion as to the impact of the 
manifestations of the service-connected 
left hearing loss and otitis media on the 
veteran's ability to obtain and retain 
substantial, gainful employment.  The 
examiner should determine whether any of 
the veteran's service-connected 
conditions, either alone, or in 
combination, render him unemployable.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an increased evaluation for the service-
connected seizure disorder, and a TDIU 
with consideration of 38 C.F.R. §§ 
3.321(b), 3.340, 3.341, and 4.16 (1999).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


